COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jeffery Lang Wilson v. Jeannie Marie Coleman

Appellate case number:    01-21-00501-CV

Trial court case number: 2019-71440

Trial court:              257th District Court of Harris County

        Appellant, Jeffery Lang Wilson, has filed an appeal from the trial court’s May 10, 2021
order granting summary judgment in favor of appellee, Jeannie Marie Coleman in appellant’s bill
of review from a default order signed March 23, 2018. Appellant filed a motion for new trial on
May 19, 2021. Notice of appeal was not filed until September 13, 2021.
        When a party files a timely motion for new trial, the notice of appeal is due to be filed
within ninety days after the judgment is signed. See TEX. R. APP. P. 26.1(a). Because appellant
filed a timely motion for new trial, his notice of appeal was due by the 90th day after judgment
was signed, which was August 9, 2021. But appellant did not file his notice of appeal until
September 13, 2021. Absent a timely-filed notice of appeal, this Court lacks jurisdiction over the
appeal and has no choice but to dismiss the appeal. See Haase v. Abraham, Watkins, Nichols,
Sorrels, Agosto and Friend, LLP, 404 S.W.3d 75, 80 (Tex. App.—Houston [14th Dist.] 2013, no
pet.).
        Accordingly, this appeal will be dismissed unless appellant files a response within 10 days
establishing that this Court has jurisdiction over this appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: __December 14, 2021_____